DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
 Response to Amendment
	The Amendment received January 24, 2022 has been entered. 
	Claims 1, 6, 11, 12, 14, 19, 24, and 25 are newly amended. Claims 32-37 are newly entered. Claims 4, 5, 9, 10, 17, 18, 22, 23 have been canceled.
	Support for the Amendment is provided by the Applicant’s originally filed disclosure including ¶62 which discloses a peak of the magnesium concentration is preferably present in a region from the surface of the positive electrode active material 00 to a depth of 3 nm toward the center, further preferably to a depth of 1 nm, and still further preferably to a depth of 0.5 nm. 
Response to Arguments
	The Applicant’s arguments and remarks received January 24, 2022 (“Remarks”) have been fully considered.
Claim Rejections - 35 USC § 112 
	Claims 4-6, 9-12, 17-19, 22-25, 28, and 31 stand rejected under 35 U.S.C. § 112(b).
 	Applicant contends that (1) the Amendment to the claims canceling claims and clarifying claim language, and (2) the description provided by the Applicant’s Specification with respect to the term “substantially aligned” render the 35 U.S.C. § 112(b) rejection improper. Remarks at 9.
	This argument is persuasive and the rejection is withdrawn. 
	The Applicant’s special definition of the term “substantially aligned” provided by the Specification at ¶28-29 is recognized and incorporated into the claim interpretation applied for purposes of examination.
	Specification ¶28 states “[i]n this specification, in the layered rock-salt crystal and the rock-salt crystal, a state where the orientations of the cubic closest packed 
structures formed of anions are aligned with each other is referred to as a state where 
crystal orientations are substantially aligned with each other.”
	Specification ¶29 further states “[w]hen the orientations of cubic closest packed structures of the layered rock-salt crystal and the rock-salt crystal are aligned with each other, a state where an angle between the repetition of bright lines and dark lines in the layered rock-salt crystal and the repetition of bright lines and dark lines in the rock-salt crystal is less than or equal to 5°, preferably less than or equal to 2.50 is observed.”
Claim Rejections - 35 USC § 103 
	Claims 1-31 stand rejected under 35 U.S.C. § 103 over Kim (US2020/0168908) in view of Paulsen (US2016/0268601) and further in view of Koo (US2012/0034516). 
	The Applicant contends that “the Office Action has mischaracterized paragraph [0019] of Kim, which states: ‘wherein the lithium nickel manganese cobalt oxide-based powder has a surface layer [sic] further comprises either one or more compounds from the group consisting of ... MgO ....’ That is, Kim discloses a surface layer that can include MgO, but does not describe or suggest a magnesium content that is ‘located entirely at the surface in the form of MgO.’” Remarks at 10.
	This argument is persuasive and the rejection is withdrawn. New grounds of rejection are asserted below.
Claim Interpretation
	The claimed term “distribution” is interpreted in light of the Applicant’s Specification to mean the concentration depth distribution of the specified element. For example, Fig. 26C of the Applicant’s disclosure illustrates distributions of Al, F, and Mg. In addition, the term “distribution” is interpreted to require some change in concentration with respect to depth from the surface (i.e., distance in Fig. 26C) because no example is provided by the Applicant’s disclosure where a particular element, such as Mg, is located entirely at one distance location with a single concentration, nor is any example provided where the concentration of an element is constant with respect to depth and described as a distribution. Instead, each example provided and discussed throughout the disclosure of a “distribution” is with respect to a concentration of a particular element distributed along a depth or distance from the surface of the active material, such as those illustrated by Fig. 26C.

    PNG
    media_image1.png
    333
    546
    media_image1.png
    Greyscale

Applicant Fig. 26C illustrating concentration "distributions" of Co, Al, F, C, O, Mg, and Si
	The Applicant’s special definition of the term “substantially aligned” provided by the Specification at ¶28-29 is recognized and incorporated into the claim interpretation applied for purposes of examination.
	Specification ¶28 states “[i]n this specification, in the layered rock-salt crystal and the rock-salt crystal, a state where the orientations of the cubic closest packed 
structures formed of anions are aligned with each other is referred to as a state where 
crystal orientations are substantially aligned with each other.”
	Specification ¶29 further states “[w]hen the orientations of cubic closest packed structures of the layered rock-salt crystal and the rock-salt crystal are aligned with each other, a state where an angle between the repetition of bright lines and dark lines in the layered rock-salt crystal and the repetition of bright lines and dark lines in the rock-salt crystal is less than or equal to 5°, preferably less than or equal to 2.50 is observed.”
					Prior Art
(newly cited) Taguchi et al., Characterization of MgO-coated-LiCoO2 particles by analytical transmission electron microscopy, Journal of Power Sources, Volume 328, August 2016, Pages 161-166 (“TAGUCHI”) discloses LiCoO2 based cathode active material particles coated with MgO having a Mg concentration gradient from the surface of the coated particle to the core (p. 165 left col. Mg diffuses into the core, MgO layer about 1-2 nm thin), the Mg providing a pillar-stabilizing effect to the surface, and a surface rock salt crystal structure oriented with a layered rock salt crystal structure of the LiCoO2 based material core (abstract, Fig. 6, Fig. 7).	
(cited by Applicant) US2016/0006032 to Paulsen et al. (“PAULSEN”) discloses a lithium metal oxide powder for use as a cathode material in a rechargeable battery consisting of a core region and a surface layer region (abstract), the core comprising a lithium metal oxide comprising cobalt (abstract), the surface region comprising one or more metals which may include Mg and Al (abstract) covering the core and comprising a gradient like distribution of dopant metals that is greater in the surface layer region than in the core (abstract, ¶39). The surface layer may be 20 nm thick, and is typically between 20 nm to 200 nm thick (¶43) and the thickness of this layer may be adjusted based on desired properties where the thickness increases when the N-content (dopant metal content) increases, and the lower the particle size for a given amount of N, the thinner the surface layer (¶43). Too thick of a surface layer results in increased polarization and lower rate performance and is not desirable, while too thin of a layer provides poor shielding against electrolyte and is less efficient in preventing parasitic reactions (¶43). In one embodiment, Ti, Mg, and Al are present in the surface layer covering the core (¶53, Fig. 3). Dopant metals Al and Mg are added to the core by providing MgO and Al2O3 nanoparticles to core material particles, mixing, and heat treating the mixture (¶52-55). PAULSEN discloses a LiCoO2 active material particle that is doped with Mg wherein the Mg dopant segregates to the core and accumulates at the surface of the particle (para. 43, para. 70) such that the surface comprises MgO (para. 73) as a coating layer and comprises a Fd-3m space group cubic phase (abstract, para. 10-13). A space group of Fd-3m for a cubic crystal structure is equivalent to the claimed rock salt crystal structure. PAULSEN further teaches the core has a layered rock salt structure (abstract) and the cubic rock salt surface structure provides excellent high voltage stability (para. 65).
(cited by Applicant) US2018/0019464 to Xia et al. (“XIA”) discloses a lithium metal oxide powder for a cathode material in a rechargeable battery comprising a core and a surface layer region covering the core (abstract), the core comprising a lithium metal oxide including cobalt (abstract) and the surface region comprising one or more metals where the metals may comprise Al and Mg (abstract, ¶14, ¶49). The source of dopant metal for Al, may comprise Al2O3 nanopowders (¶49) and the source of dopant metal for Mg may comprise MgO, the dopant metal source being mixed with the core material powder and then subjected to heat treatment (¶50-52). Embodiments of XIA further comprise F in the surface layer region in addition to dopant metals (Fig. 1 illustrating F and Al concentration depth profile; ¶51), where F is added by mixing dopant metal modified core powder with a fluorine containing polymer followed by another heat treatment step (¶51-52). The cathode powders with surface layers that have both an Al and a F gradient in the surface layer have superior characteristics when used in Li-ion batteries; the existence of an Al gradient in the surface layer improves cycle stability when the cathode materials are charged to high voltage (4.35V or 4.4V); and the F gradient in the coating layer on the other hand may help to reduce the amount of soluble base and eventually improve the bulging properties of a cell (¶44).
(cited by Applicant) US2012/0034516 to Koo et al. (“KOO”) discloses cathodes comprising positive electrode active materials based on lithium cobalt oxide doped with fluorine and that the cathodes may further comprise conductive additives that may comprise carbon materials such as graphite, carbon black, carbon nanotubes, and carbon fibers (abstract, ¶50).
(previously cited) US2020/0168908 to Kim et al. (“KIM”) discloses cathode active materials comprising a core and a surface region that may be doped with Al, Mg, and F and exemplifies working embodiments comprising a concentration depth profile distribution of Al and F.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-16, 19-21 and 24-37 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0168908 to Kim et al. in view of Taguchi et al., Characterization of MgO-coated-LiCoO2 particles by analytical transmission electron microscopy, Journal of Power Sources, Volume 328, August 2016, Pages 161-166, further in view of US2012/0034516 to Koo et al.
Regarding Claim 1, KIM discloses a lithium-ion secondary battery comprising: a positive electrode comprising a positive electrode active material and a conductive additive (abstract, para. 73, conductive additive carbon black along with cathode active material), wherein the positive electrode active material comprises a first region (para. 15-36, core region of embodiments 1-13), a second region covering at least part of the first region (para. 15-36, region near the core and gradient concentration region between the core and surface), and a third region covering at least part of the second region (para. 15-36 surface region of embodiments 1-13), the first region comprising lithium, cobalt, and oxygen (para. 15 for example exemplifies a lithium cobalt oxide comprising core with additional metals such as Ni and Mn), the second region comprising aluminum and oxygen (the gradient region comprises Al and O, as shown for example by Fig. 1 and Fig. 2), the third region comprising magnesium and oxygen (para. 19, the surface layer may comprise MgO; see also para. 56), wherein the first region and the second region each comprise a layered rock-salt crystal structure (para. 3 discloses the core material comprises space group R-3M layered rock salt crystal structure; see also ¶15). 
While KIM discloses Mg is present within the surface layer region (¶15) and may be in the form of MgO (¶19, ¶56), KIM is silent with respect to the specific location of the Mg within the surface layer. Accordingly, KIM is silent with respect to the claimed structure wherein, a maximum peak of the magnesium is positioned closer to a surface of the positive electrode active material than a maximum peak of the aluminum based on in line analysis of energy dispersive X-ray spectrometry.
KIM is also silent with respect to the third region comprising a rock-salt crystal structure.
KIM does not disclose wherein the conductive additive comprises carbon fiber.  
	TAGUCHI discloses LiCoO2 based cathode active material particles coated with MgO having a Mg concentration gradient from the surface of the coated particle to the core (p. 165 left col. Mg diffuses into the core, MgO layer about 1-2 nm thin), the Mg providing a pillar-stabilizing effect to the surface, and a surface rock salt crystal structure oriented with a layered rock salt crystal structure of the LiCoO2 based material core (abstract, Fig. 6, Fig. 7). TAGUCHI forms MgO surface modified particles by coating LiCoO2 particles with mg and heat treating the coated particles (section 2.1).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have provided the surface region MgO of KIM that is within the surface layer of KIM, at the surface of the active material to a depth of ~2 nm in the form of a solid solution comprising a concentration depth profile as taught by TAGUCHI. This would have resulted in the obvious structure claimed wherein the third region comprises a rock-salt crystal structure as taught by TAGUCHI. The motivation for doing so would have been to improve the surface stability of the material taught by KIM and one of ordinary skill in the art would have had a reasonable expectation of success in doing so based on the teachings of TAGUCHI given the similarities in materials, structure, composition, and manufacturing method between TAGUCHI and KIM. This would have resulted in the claimed structure wherein the magnesium comprises a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum.
With respect to the claimed conductive additive comprising carbon fiber, KOO discloses a LiCoO2 type active material comprising Mg, Al, and F, and further comprising a conductive additive such as carbon fiber, carbon nanotubes, carbon black, graphite, and others (¶50).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have substituted the conductive material of KIM with that of KOO resulting in the claimed invention wherein the carbon conductive material is carbon fiber. The motivation for doing so would have simply been to utilize a well-known conductive additive to the cathode active material as taught by KOO. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 2, KIM is relied upon as above and, modified as asserted above with respect to Claim 1, results in the claimed structure wherein a distribution of the magnesium comprises a region existing closer to a surface of the positive electrode active material than a distribution of the aluminum because TAGUCHI teaches a ~2 nm deep distribution of Mg and the benefits thereof.
	Regarding Claim 3, KIM is relied upon as above and further discloses wherein the third region further comprises fluorine (as shown by KIM Fig. 2 where F is present at the surface of 0 nm depth and subsurface in the 0-5 nm region; para. 57 teaches that LiF is in the surface layer; para. 18-19 embodiments 4-5). 
	Regarding Claim 6, KIM is relied upon as above and further discloses a lithium-ion secondary battery comprising: a positive electrode comprising a positive electrode active material and a conductive additive, wherein the positive electrode active material comprises a first region (para. 14-36 core region comprising Li Co and O), a second region covering at least part of the first region (gradient region between core and surface region, para. 14-36, exemplified in Fig. 2 and Fig. 1 such as the gradient region between 25 nm and 100 nm), and a third region covering at least part of the second region (the surface region covering the gradient region, para. 14-36), the first region comprising lithium, cobalt, and oxygen (para. 14-36 where the core is a lithium cobalt oxide comprising Ni and Mn), the second region comprising aluminum and oxygen (as shown by the gradient example of Fig. 2 and discussed in embodiments 1-13 para. 14-36), the third region comprising magnesium and oxygen (surface region includes MgO para. 19), wherein the first region and the second region each comprise a layered rock-salt crystal structure (para. 3 discloses the core material comprises space group R-3M layered rock salt crystal structure; see also para. 15). 
While KIM discloses Mg is present within the surface layer region (¶15) and may be in the form of MgO (¶19, ¶56), KIM is silent with respect to the specific location of the Mg within the surface layer. Accordingly, KIM is silent with respect to the claimed structure wherein, a maximum peak of the magnesium is positioned closer to a surface of the positive electrode active material than a maximum peak of the aluminum based on in line analysis of energy dispersive X-ray spectrometry.
KIM is also silent with respect to the third region comprising a rock-salt crystal structure.
KIM does not disclose wherein the conductive additive comprises carbon fiber.  
	TAGUCHI discloses LiCoO2 based cathode active material particles coated with MgO having a Mg concentration gradient from the surface of the coated particle to the core (p. 165 left col. Mg diffuses into the core, MgO layer about 1-2 nm thin), the Mg providing a pillar-stabilizing effect to the surface, and a surface rock salt crystal structure oriented with a layered rock salt crystal structure of the LiCoO2 based material core (abstract, Fig. 6, Fig. 7). TAGUCHI forms MgO surface modified particles by coating LiCoO2 particles with mg and heat treating the coated particles (section 2.1).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have provided the surface region MgO of KIM that is within the surface layer of KIM, at the surface of the active material to a depth of ~2 nm in the form of a solid solution comprising a concentration depth profile as taught by TAGUCHI. This would have resulted in the obvious structure claimed wherein the third region comprises a rock-salt crystal structure as taught by TAGUCHI. The motivation for doing so would have been to improve the surface stability of the material taught by KIM and one of ordinary skill in the art would have had a reasonable expectation of success in doing so based on the teachings of TAGUCHI given the similarities in materials, structure, composition, and manufacturing method between TAGUCHI and KIM. This would have resulted in the claimed structure wherein the magnesium comprises a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum.
With respect to the claimed conductive additive comprising carbon fiber, KOO discloses a LiCoO2 type active material comprising Mg, Al, and F, and further comprising a conductive additive such as carbon fiber, carbon nanotubes, carbon black, graphite, and others (para. 50).
Before filing it would have been obvious to one of ordinary skill in the art to have substituted the conductive material of KIM with that of KOO resulting in the claimed invention wherein the carbon conductive material is carbon fiber. The motivation for doing so would have simply been to utilize a well-known conductive additive to the cathode active material as taught by KOO. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
KIM is further silent with respect to the Mg concentration at the surface and thus does not disclose wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is more than or equal to 5 Application No. : 16/990,020Filed: August 11, 2020Page: 6of14atomic% and less than or equal to 20 atomic%.
However, before the earliest effective filing date of the instant Application it would have been obvious to one of ordinary skill in the art to have modified Kim to comprise Mg within the claimed range at a location from a surface of the active material. The motivation for doing so would have been to provide a workable range of Mg content at the surface sufficient to produce the desired doping effects and MgO formation.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Here, KIM teaches the general conditions of the claim and one of ordinary skill, through nothing more than routine experimentation, would have been motivated to utilize the teachings of KIM to identify a workable range of Mg content at the surface to produce a range of effective dopant content levels in order to practice the invention of KIM.
	Regarding Claim 7, KIM is relied upon as above and further discloses wherein a distribution of the magnesium comprises a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum (MgO is entirely located at the surface and thus the distribution of Mg is closer to the surface than the distribution of Al which comprises a subsurface concentration gradient).  
	Regarding Claim 8, KIM is relied upon as above and further discloses wherein the third region further comprises fluorine (Fig. 2 exemplifies F at the surface region; also see para. 18).
	Regarding Claim 11, KIM is relied upon as above and further discloses wherein a concentration of the fluorine measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is more than or equal to 3.5 atomic% and less than or equal to 14 atomic% (Fig. 2 illustrates a maximum F content at the surface of 5 atomic % which is within and anticipates the claimed range), and a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic% (in embodiments where the dopants comprise Al, Mg, and F similarly to Fig. 2 comprising MgO at the surface).  
	Regarding Claim 12, KIM is relied upon as above and further discloses wherein a concentration of the aluminum measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is more than or equal to 0.1 atomic% and less than or equal to 10 atomic% (where Fig. 1 illustrate an Al content of 7 atomic % at the surface and Fig. 2 illustrates 14 atomic % at the surface; para). Additionally KIM teaches the Al content at the surface is at least 4 mol% which overlaps and renders obvious the claimed range, and a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic% (in embodiments where the dopants comprise Al, Mg, and F similarly to Fig. 2 comprising MgO at the surface).  
	Regarding Claim 13, KIM is relied upon as above and modifying KIM in view of KOO as asserted above results in the claimed invention wherein the carbon fiber is carbon nanofiber or carbon nanotube.
	Regarding Claim 14, KIM is relied upon as above and further discloses a lithium-ion secondary battery comprising; a positive electrode comprising a positive electrode active material and a conductive additive, wherein the positive electrode active material comprises a first region, a second region covering at least part of the first region, and a third region covering at least part of the second region, the first region comprising lithium, cobalt, and oxygen, the second region comprising aluminum and oxygen, the third region comprising magnesium and oxygen, wherein the first region and the second region each comprise a layered rock-salt crystal structure (each as discussed above with respect to Claim 1).
While KIM discloses Mg is present within the surface layer region (¶15) and may be in the form of MgO (¶19, ¶56), KIM is silent with respect to the specific location of the Mg within the surface layer. Accordingly, KIM is silent with respect to the claimed structure wherein, a maximum peak of the magnesium is positioned closer to a surface of the positive electrode active material than a maximum peak of the aluminum based on in line analysis of energy dispersive X-ray spectrometry.
KIM is also silent with respect to the third region comprising a rock-salt crystal structure.
KIM does not disclose wherein the conductive additive comprises carbon fiber.  
	TAGUCHI discloses LiCoO2 based cathode active material particles coated with MgO having a Mg concentration gradient from the surface of the coated particle to the core (p. 165 left col. Mg diffuses into the core, MgO layer about 1-2 nm thin), the Mg providing a pillar-stabilizing effect to the surface, and a surface rock salt crystal structure oriented with a layered rock salt crystal structure of the LiCoO2 based material core (abstract, Fig. 6, Fig. 7). TAGUCHI forms MgO surface modified particles by coating LiCoO2 particles with mg and heat treating the coated particles (section 2.1).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have provided the surface region MgO of KIM that is within the surface layer of KIM, at the surface of the active material to a depth of ~2 nm in the form of a solid solution comprising a concentration depth profile as taught by TAGUCHI. This would have resulted in the obvious structure claimed wherein the third region comprises a rock-salt crystal structure as taught by TAGUCHI. The motivation for doing so would have been to improve the surface stability of the material taught by KIM and one of ordinary skill in the art would have had a reasonable expectation of success in doing so based on the teachings of TAGUCHI given the similarities in materials, structure, composition, and manufacturing method between TAGUCHI and KIM. This would have resulted in the claimed structure wherein the magnesium comprises a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum.
With respect to the claimed conductive additive comprising carbon fiber, KOO discloses a LiCoO2 type active material comprising Mg, Al, and F, and further comprising a conductive additive such as carbon fiber, carbon nanotubes, carbon black, graphite, and others (para. 50).
Before filing it would have been obvious to one of ordinary skill in the art to have substituted the conductive material of KIM with that of KOO resulting in the claimed invention wherein the carbon conductive material is graphite which is equivalent to multilayer graphene as claimed. The motivation for doing so would have simply been to utilize a well-known conductive additive to the cathode active material as taught by KOO. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 15, KIM is relied upon as above and further discloses wherein a distribution of the magnesium comprises a region existing closer to a surface of the positive electrode active material than a distribution of the aluminum (as discussed above, Mg is located entirely at the surface in the form of MgO).  
	Regarding Claim 16, KIM is relied upon as above and further discloses wherein the third region further comprises fluorine (as discussed above and exemplified by Fig. 2).
	Regarding Claim 19, KIM is relied upon as above and further discloses a lithium-ion secondary battery comprising: a positive electrode comprising a positive electrode active material and a conductive additive, wherein the positive electrode active material comprises a first region, a second region covering at least part of the first region, and a third region covering at least part of the second region, the first region comprising lithium, cobalt, and oxygen, Page: 9of14 the second region comprising aluminum and oxygen, the third region comprising magnesium and oxygen, wherein the first region and the second region each comprise a layered rock-salt crystal structure (each as discussed above with respect to Claim 1).
While KIM discloses Mg is present within the surface layer region (¶15) and may be in the form of MgO (¶19, ¶56), KIM is silent with respect to the specific location of the Mg within the surface layer. Accordingly, KIM is silent with respect to the claimed structure wherein, a maximum peak of the magnesium is positioned closer to a surface of the positive electrode active material than a maximum peak of the aluminum based on in line analysis of energy dispersive X-ray spectrometry.
KIM is also silent with respect to the third region comprising a rock-salt crystal structure.
KIM does not disclose wherein the conductive additive comprises carbon fiber.  
	TAGUCHI discloses LiCoO2 based cathode active material particles coated with MgO having a Mg concentration gradient from the surface of the coated particle to the core (p. 165 left col. Mg diffuses into the core, MgO layer about 1-2 nm thin), the Mg providing a pillar-stabilizing effect to the surface, and a surface rock salt crystal structure oriented with a layered rock salt crystal structure of the LiCoO2 based material core (abstract, Fig. 6, Fig. 7). TAGUCHI forms MgO surface modified particles by coating LiCoO2 particles with mg and heat treating the coated particles (section 2.1).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have provided the surface region MgO of KIM that is within the surface layer of KIM, at the surface of the active material to a depth of ~2 nm in the form of a solid solution comprising a concentration depth profile as taught by TAGUCHI. This would have resulted in the obvious structure claimed wherein the third region comprises a rock-salt crystal structure as taught by TAGUCHI. The motivation for doing so would have been to improve the surface stability of the material taught by KIM and one of ordinary skill in the art would have had a reasonable expectation of success in doing so based on the teachings of TAGUCHI given the similarities in materials, structure, composition, and manufacturing method between TAGUCHI and KIM. This would have resulted in the claimed structure wherein the magnesium comprises a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum.
With respect to the claimed conductive additive comprising carbon fiber, KOO discloses a LiCoO2 type active material comprising Mg, Al, and F, and further comprising a conductive additive such as carbon fiber, carbon nanotubes, carbon black, graphite, and others (para. 50).
Before filing it would have been obvious to one of ordinary skill in the art to have substituted the conductive material of KIM with that of KOO resulting in the claimed invention wherein the carbon conductive material is graphite which is equivalent to the claimed multilayer graphene. The motivation for doing so would have simply been to utilize a well-known conductive additive to the cathode active material as taught by KOO. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
KIM is further silent with respect to the Mg concentration at the surface and thus does not disclose wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is more than or equal to 5 Application No. : 16/990,020Filed: August 11, 2020Page: 6of14atomic% and less than or equal to 20 atomic%.
However, before the earliest effective filing date of the instant Application it would have been obvious to one of ordinary skill in the art to have modified Kim to comprise Mg within the claimed range at a location from a surface of the active material. The motivation for doing so would have been to provide a workable range of Mg content at the surface sufficient to produce the desired doping effects and MgO formation.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Here, KIM teaches the general conditions of the claim and one of ordinary skill, through nothing more than routine experimentation, would have been motivated to utilize the teachings of KIM to identify a workable range of Mg content at the surface to produce a range of effective dopant content levels in order to practice the invention of KIM.
	Regarding Claim 20, KIM is relied upon as above and further discloses wherein a distribution of the magnesium comprises a region existing closer to a surface of the positive electrode active material than a distribution of the aluminum (as discussed above, the Mg distribution is at the surface while the Al distribution extends along the concentration gradient from the surface towards the core).  
	Regarding Claim 21, KIM is relied upon as above and further discloses wherein the third region further comprises fluorine (Fig. 2 illustrates F at the surface, para. 16 discloses LiF at the surface; para. 18 discloses LiF at the surface and a F content maximum at the surface).  
	Regarding Claim 24, KIM is relied upon as above and further discloses wherein a concentration of the fluorine measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is more than or equal to 3.5 atomic% and less than or equal to 14 atomic% (where Fig. 2 illustrates a F content at the surface of 5 atomic %, within the claimed range), and a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic% (in embodiments where the dopants comprise Al, Mg, and F similarly to Fig. 2 comprising MgO at the surface).    
	Regarding Claim 25, KIM is relied upon as above and further discloses wherein a concentration of the aluminum measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is more than or equal to 0.1 atomic% and less than or equal to 10 atomic% (as exemplified by Fig. 1, and may be at least 4 mol% at the surface in the embodiment of para. 17), and a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic% (in embodiments where the dopants comprise Al, Mg, and F similarly to Fig. 2 comprising MgO at the surface).  
	Regarding Claim 26, KIM is relied upon as above and further discloses wherein a concentration of aluminum in the second region is greater than in the first region (as shown by Fig. 1 and Fig. 2 where the core region comprises an Al content less than that within the gradient region).  
	Regarding Claim 27, KIM is relied upon as above and further discloses wherein a concentration of aluminum decreases from a first portion of the second region to a second portion of the second region (as shown by the gradient concentration of Al in examples of Fig. 1 and Fig. 2), the second portion being closer to the first region than the first portion.  
	Regarding Claim 29, KIM is relied upon as above and further discloses wherein a concentration of aluminum in the second region is greater than in the first region (as shown by the gradient concentration of Al in examples of Fig. 1 and Fig. 2).  
	Regarding Claim 30, KIM is relied upon as above and further discloses wherein a concentration of aluminum decreases from a first portion of the second region to a second portion of the second region, the second portion being closer to the first region than the first portion (as shown by the gradient concentration of Al in examples of Fig. 1 and Fig. 2).  
	Regarding Claims 28 and 31, KIM is relied upon as above and is silent with respect to wherein a crystal orientation of at least a part of the second region and a crystal orientation of at least a part of the third region are substantially aligned with each other. However KIM modified in view of PAULSEN would necessarily exhibit this claimed structure because the Mg diffuses from the core to forms the surface grown from core crystal structure similarly to as described by the Applicant’s Specification (see Specification at para. 81).  
	Regarding Claims 32-37, the claim language wherein the concentration of the magnesium is measured with the X-ray photoelectron spectroscopy to a depth of 5 nm from the surface of the positive electrode active material pertains to the manner in which the claimed positive electrode active material is characterized by X-ray photoelectron spectroscopy (“XPS”). The structure taught by KIM, as modified in view of TAGUCHI is fully capable of being characterized in the manner claimed, and renders obvious the structural limitations claimed for the reasons set forth above including with respect to Claims 6, 11, 12, 19, 24, and 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729